344 F.2d 956
Leo P. McKEE, as Trustee for Industrial Finance Corporation,Bankrupt, Appellant,v.Fred ABLON et al., Appellees.
No. 21988.
United States Court of Appeals Fifth Circuit.
May 6, 1965.

Carl V. Wisner, Jr., Fort Lauderdale, Fla., for appellant.
J. Edward Worton, Miami, Fla., for appellees.
Before TUTTLE, Chief Judge, and RIVES and BELL, Circuit Judges.
PER CURIAM:


1
While on the record before us it is evident that the appellant made out a case which would have warranted a finding in his favor on the issue of fraudulent conveyance under 70, sub. e of the Bankruptcy Act, and on the issue of transfer without adequate consideration, these two issues were fact issues, and their resolution cannot be upset unless clearly erroneous.  We cannot find that, on an issue depending so heavily on credibility and demeanor determinations, the findings were clearly erroneous.


2
The trial court did not err in dismissing the third count of the complaint.


3
The judgment is affirmed.